 1

 2

 3

 4

 5

 6
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7
                  WESTERN DISTRICT COURT OF WASHINGTON AT TACOMA
 8

 9   Re:
                                                           In Chapter 13 Proceeding
10   Ronald Noel
                                                           No. 19-40881-BDL
11
                                                          ORDER AVOIDING JUDGMENT LIENS
12                      Debtor(s)                         OF PORTFOLIO RECOVERY ASSOC
                                                          AND CAPITAL ONE BANK USA
13   ______________________________
14      It is ORDERED that the judgment liens of the following creditors be and hereby declared
15
     null and void, upon discharge of Debtor’s chapter 13 bankruptcy, with respect to the property
16
     commonly known as 7113 256th St Ct E Graham, WA 98338:
17
            (A)    Portfolio Recovery Associates vs Ronald Noel, Pierce County Superior Court, State of
18
                        Washington, Case No. 18-2-13846-4, filed December 18, 2018, Judgment No. 19-9-
19
                        01709-1, entered March 7, 2019, in the amount of $1,466.57.
20

21          (B)    Portfolio Recovery Associates vs Ronald Noel, Pierce County Superior, State of

22                      Washington, Case No. 18-2-13845-6, filed on December 18, 2018, Judgment No.
23                      19-9-01707-5 entered March 7, 2019, in the amount of $1,160.62.
24
            (C)    Portfolio Recovery Associates vs Ronald Noel, Pierce County Superior, State of
25
                        Washington, Case No. 18-2-12127-8, filed on October 15, 2018, Judgment No. 18-
 1                      9-08629-0 entered October 30, 2018, in the amount of $1,017.90.
 2
            (D)      Capital One Bank USA NA vs Ron W. Noel, Pierce Court Superior Court, State of
 3
                        Washington, Case No. 18-2-06922-5, filed on March 30, 2018, Judgment No. 18-9-
 4
                        03176-2 entered on April 20, 2018, in the amount of 1,621.54.
 5

 6                                            /// end of order ///
 7
     Presented by:
 8
                                                   :
     /s/Ellen Ann Brown
 9   ELLEN ANN BROWN WSB#27992
     Attorneys for Debtor(s)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
